          Case 1:00-cr-00210-CM Document 70 Filed 09/02/20 Page 1 of 1


                                                 .,. rr=====:::;,
UNITED STATES DISTRICT COURT                         USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                        DOCUMENT
- - - - - - - - - - - - -X                           ELECTRONICALLYFll.ED
UNITED STATES OF AMERICA
                                                     ~#~ED:             q   MJ,~~
       -against-                                          00 CR 210 (CM)

HAROLD BRIDGES,

                   Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _x

       ORDER SETTING DEADLINE FOR THE GOVERNMENT TO RESPOND TO
              DEFENDANT'S COMPASSIONATE RELEASE MOTION

McMahon, C.J.:

       The Government has 30 days from the date of this order to respond to defendant's

compassionate release motion.

Dated: September 2, 2020




                                           Colleen McMahon
                                        Chief District Court Judge
